IN THE SUPREME COURT OF THE STATE OF DELAWARE

DAVID CASTEEL, §
§ No. 555, 2015
Defendant Below, §
Appellant, § Court Below: Superior Court
§ of the State of Delaware in and
v. § for Sussex County
§
STATE OF DELAWARE, § Cr. ID No. 1503000825
§
Plaintiff Below, §
Appellee. §

Submitted: November 10, 2015
Decided: January 8, 2016

Before VALIHURA, VAUGHN and SEITZ, Justices.
0 R D E R

This 8“1 day of January 2016, it appears to the Court that:

(1) This appeal is from the appellant’s conviction and sentencing
on September 10, 2015 on a violation of probation. The appellant, David
Casteel, ﬁled the notice of appeal on October 13, 2015. The appeal is one
day late. Under Supreme Court Rule 6, the notice of appeal was due to be
filed on or before October 12, 2015.I

(2) On November 6, 2015, the Clerk issued a notice under Supreme

Court Rule 29(b), directing Casteel to show cause why the appeal should not

1 See Del. Supr. Ct. R. 6(a)(iii) (providing that a notice of appeal must be ﬁled within
thirty days of sentencing).

be dismissed as untimely ﬁled. Casteel has ﬁled a response asking the Court
to accept the appeal as timely ﬁled. Casteel explains that his delay in ﬁling
the notice of appeal was due to the law library being closed. Also, Casteel
explains that he had difﬁculty ﬁlling out the notice of appeal form and that
he has health issues.

(3) “Time is a jurisdictional requirement.”2 The jurisdictional
defect created by the untimely ﬁling of an appeal cannot be excused unless
the appellant can demonstrate that the delay in ﬁling the appeal is
attributable to court-related personnel? An appellant's pro se status does not
excuse a failure to comply strictly with the Court’s jurisdictional
requirements.4

(4) Casteel does not contend, and the record does not reﬂect, that
his failure to timely ﬁle the notice of appeal is attributable to court-related
personnel. Consequently, this case does not fall within the exception to the

general rule that mandates the timely ﬁling of a notice of appeal.

NOW, THEREFORE, IT IS ORDERED under Supreme Court Rule

2 Carr v. State, 554 A.2d 778, 779 (Del. 1939).

3 McMillan v. State, 2013 WL 5974] 10 (Del. Nov. 7, 2013) (citing Bey v. State, 402 A.2d
362, 363 (Del. 1979)).

4 Alcock v. Residence Inn by Marriott. Inc, 2012 WL 2870217 (Del. July 12, 2012)
(citing Carr v. State, 554 A.2d 778, 779 (Del. 1989)).

2

29(b), that the appeal is DISMISSED.

BY THE COURT:

 

91